Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed October 30, 2020. 

Claims 1-20 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim recites and amount of soil release polymer but no value, this claim depends from claim 1 which already requires the presence of a soil release polymer and therefore an amount of it.  Accordingly, the limitation seems redundant and not further limiting. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  The comma at the end of line 2 between “sufficient, to “ should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 step c) is unclear because washing seems to be required as it says “washing optionally” but then all the possible steps are optional. The examiner is unclear as to if the entire step c) is optional or if washing is required but the bleaching cycle with the first washed textile items or second-washed textile items in an aqueous bleach solution”. The examiner is unclear how to interpret the claim and therefore is unable to examine it in its present form. If everything after the first recitation of “washing” in step c) is optional, what does the washing step encompass. Did the applicant intend for all of step c) to be optional. Since in step d) an option exists for treating the first washed textile item from step b). For examination purposes the examiner interpreted step c) to be optional. 
Claim 20 recites the term preferably in step d) which is indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation a soil release polymer (no concentration limit), and the claim also recites “preferably at an active level of about 0.03% to 3.0% by weight of the dry textile items” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10822578. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and patent encompass all the same steps and the terms laundering and cleaning overlap in scope as laundering is a cleaning method. For examination purposed the examiner interpreted the entire step c) to be optional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buzzaccarini (US 2017/0369819): 
Buzzaccarini teaches laundering fabrics to remove body soils by first washing in a solution comprising builder, surfactant, soil release polymer of pH 5-9, at a temperature of 10-60°C (paragraphs 0014,0015,0033, 0037-0041) and washing the fabrics in a second solution comprising builder, soil release polymer, surfactant at 30-90°C (86°F-194°F, paragraph 0041). Buzzaccarini teaches adjusting to alkaline pH with sodium hydroxide (paragraph 0052, table 3).
Buzzaccarini does not teach all the claimed embodiments in a single example, but one of ordinary skill in the art could arrive at the claimed embodiments by selecting from the teachings of Buzzaccarini.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed surfactant, builders, alkalinity sources and soil release polymers to prepare a first wash solution having an alkaline pH followed by post-treating the first washed textile in a solution of soil release polymer at the claimed temperatures because Buzzaccarini teaches using the same components in a first wash cycle of pH above 7 to 9 adjusted with NaOH as an alkalinity source followed by washing the first washed textile in a second wash comprising soil release polymers at the claimed temperatures. Buzzaccarini teaches this combination of laundry  detergent components and steps, including the claimed pH and temperatures, provides for improved blood and body soil removal from garments during laundering. Claims a) and c) are optional in claim 20 and the “preferably “ language for the concentration of soil release polymer in step d) is also optional as the term “preferably” does not require that concentration.

Relevant prior art
Claims 1-19 would be allowable after overcoming the claim objections and double patenting rejection because the prior art do not teach or fairly suggest combining the claimed method steps into a single method for cleaning soiled textile items. While the prior art teach individual steps of claims 1 and 13, the prior art do not teach the second wash pH should be higher than the pH of first wash cycle. The examiner could not arrive at the claimed invention without extensive picking and choosing to arrive at the claimed elements.  

The examiner lists relevant prior art in addition to Buzzaccarini:
Pierce (US 1,954,261):  Pierce teaches laundering methods in which first, second and third washes comprising soaps and a bleaching step afterward (page 4, lines 14-90). Pierce further teaches that in each washing stage water and laundering agents are supplied in measured amounts and at predetermined times (claim 1). 
Stewart (US 3,950,277): Stewart teaches that removing oils and greasy stains from fabrics is effectively achieved if alkaline enzyme solutions of pH 8-10 are used to first soak the fabrics to degrade (loosen) the soil followed by laundering with soaps or detergents comprising surfactant and builders in which the soils are removed (column 2, lines 68; column 5, lines 42-57; column 6, lines 20-68).
Blokziji (US 5,789,365): Blokziji teaches that conventional laundering comprising detergents with surfactants, builders and soil release polymers (column 1, lines 38-61) wherein the solutions have a pH of 9.7-9.8 and the wash temperature is 40 degrees C (examples 1-8). 
Coggeshall (US 2016/0168780): Coggeshall teaches laundering textiles to remove bacteria and pathogens by first washing at textile in alkaline detergent by performing a wash at a temperature generally 140 F or lower and pH less than 9.5 followed by a bleaching using chlorine bleach at a pH less than 9.5 and at less than 140 degrees F (claims 1,2 and 4). 
Basadur (CA 989557): Basadur teaches after laundering polyester fibers, that a soil release polymer is deposited on the fabric at about 50 to about 212 F, a pH of 3-7, and at 0.001-1.0% based on the weight of the bath and the fabric is 1-50% by weight of the bath to effectively deposit the soil release polymer on the fabrics. (pages 10-13 and 17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761